                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

ALLEN RAY ANDERSON, JR.                                                           PLAINTIFF

V.                            CASE NO. 4:19-CV-361-BRW-BD

RICHARD JACKSON, et al.                                                         DEFENDANTS

                                            ORDER

       I have received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation and the record, I approve and adopt the Recommendation in all respects.

       Mr. Anderson’s claims against Defendant Jackson in his official capacity are

DISMISSED, without prejudice.

       IT IS SO ORDERED, this 24th day of September, 2019.



                                                         Billy Roy Wilson__________________
                                                         UNITED STATES DISTRICT JUDGE
